COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Clements
Argued by teleconference


WALLACE LEE STOKES
                                          MEMORANDUM OPINION * BY
v.   Record No. 0544-01-1              JUDGE JEAN HARRISON CLEMENTS
                                              AUGUST 27, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                      Walter J. Ford, Judge

          Timothy G. Clancy (Moschel, Gallo & Clancy,
          L.L.C., on brief), for appellant.

          Steven A. Witmer, Assistant Attorney General
          (Randolph A. Beales, Attorney General, on
          brief), for appellee.


     Wallace Lee Stokes was convicted in a bench trial of

possession of cocaine in violation of Code § 18.2-250.     On appeal,

he contends the trial court erred (1) in denying his motion to

suppress the cocaine because the search warrant pursuant to which

the cocaine was found was not supported by probable cause and the

good faith exception to the warrant requirement did not apply and

(2) in finding the evidence sufficient to prove he constructively

possessed the cocaine.   Finding no error, we affirm the

conviction.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts and incidents of the

proceedings as necessary to the parties' understanding of the

disposition of this appeal.

                      I.   MOTION TO SUPPRESS

     On May 14, 1999, Detective R. Clements filed an affidavit

in support of his application for a search warrant for "1809 W.

Mercury Blvd., Room 110, Hampton, Virginia" for the purpose of

searching for "cocaine, U.S. currency derived from the sale of

cocaine, all records and documents . . . relating to the sale,

purchase and distribution of cocaine, and all other drug related

paraphernalia."   The affidavit stated as follows:

               On 05/14/99, this affiant was contacted
          by Hampton Uniform Patrol Officers Pryor and
          Wideman. The officers advised that Officer
          Wideman had observed a 1989 reddish color
          Mercedes vehicle that had been seen
          travelling on Colesium [sic] Drive. The
          officers continued to advise that Officer
          Wideman had seen a black male subject
          driving that Mercedes vehicle who fit the
          description of Wallace Stokes (aka –
          "Gate"). Both Officer Wideman and Officer
          Pryor had knowledge that Wallace Stokes had
          an outstanding Hampton arrest warrant on
          file and therefore, a traffic stop was
          effected on southbound I664 at Hampton City
          line. As a result of the traffic stop,
          Wallace Stokes was verified to be the driver
          and was subsequently arrested.

               This affiant has knowledge that Wallace
          Stokes (aka – "Gate") has been seen on
          several occasions in the company of other
          known drug dealers who are involved in a

                               - 2 -
          federal drug investigation. Furthermore,
          Hampton Police Officer C. Miller responded
          to the scene of the traffic stop with his
          trained certified drug sniffing K-9.
          Officer Miller advises that his trained
          certified drug sniffing K-9 reacted in a
          positive manner for the odor of narcotics
          outside the 1989 reddish colored Mercedes.
          After alerting in a positive manner, the K-9
          went inside the vehicle and continued to
          alert in a positive manner in several other
          locations.

               Further investigation revealed that
          Wallace Stokes had in his possession at the
          time of his arrest, a hotel room key.
          Investigation revealed that the key returned
          to Room 110 of the Hampton Quality Inn,
          located at 1809 W. Mercury Blvd. Further
          investigation revealed that Wallace Stokes
          was the only individual registered to this
          room and that the room had been registered
          in his name for a "half day" only. The
          hotel management advises that check out time
          for the room is 12:00 noon on this day.
          This affiant has knowledge, through my
          training and experience, that drug dealers
          use hotel and motel rooms to store drugs
          and/or conduct their illegal drug
          transactions.

     Following an indication on the affidavit that the facts set

forth in the affidavit were based both on affiant's personal

knowledge and on information relayed to him by others, the

affidavit further stated:

               Officers Wideman, Pryor and Miller are
          sworn Hampton Police Officers with varying
          years and degrees of experience. This
          affiant has personal knowledge that each of
          these officers have [sic] made numerous drug
          arrest(s) [sic].

               This affiant is a sworn police officer
          for the City of Hampton, Virginia, for the
          past eight years. This affiant worked with

                              - 3 -
            the Special Investigations Unit of the
            Hampton Police Division for two and a half
            years before being assigned to the Peninsula
            Narcotics Enforcement Task Force for seven
            months. This affiant is now currently
            reassigned back to the Special
            Investigations Unit. This affaint [sic] has
            attended many various schools and training
            seminars dealing with illegal drugs during
            this affiant's employment with the Hampton
            Police Division. This affiant has conducted
            many drug investigations and has been
            certified in, at least, two individual
            Circuit Courts in the City of Hampton, as
            well as, in Federal Court as an expert
            witness in narcotic investigations. This
            affiant knows through this experience that
            drug dealers often maintain assorted records
            of their illegal drug possession and
            sales/distribution.

     Based on the affidavit, the magistrate issued a search

warrant that same date for Room 110 of the Hampton Quality Inn.

Upon execution of the warrant, the police found cocaine inside

the room.   At the hearing on Stokes' motion to suppress, the

trial court denied the motion, finding that the facts in the

affidavit justified the issuance of the search warrant.

     On appeal, Stokes contends the search of the hotel room was

illegal because the underlying affidavit for the warrant did not

provide a substantial basis for the magistrate to determine

probable cause.   The affidavit, Stokes argues, did not allege

that Stokes was a drug dealer or that he was involved in any

criminal activity.   It did not indicate, Stokes continues, that

drugs were found on his person or in the car he was driving or

that the outstanding warrant on which he was stopped and


                                - 4 -
arrested was drug related.   Likewise, Stokes argues, although

the affidavit stated that a police dog had reacted positively to

the odor of drugs outside and inside the car, there was nothing

in the affidavit indicating that the car was his or describing

how long or under what circumstances he had it in his

possession.

     Relying on Janis v. Commonwealth, 22 Va. App. 646, 652, 472
S.E.2d 649, 652-53, aff'd on reh'g en banc, 24 Va. App. 207, 479
S.E.2d 534 (1996), Stokes maintains that the affidavit upon which

the instant search warrant was based did not provide a nexus

between the alleged criminal activity and the place to be

searched.   Therefore, Stokes concludes, the magistrate could not

reasonably have concluded that drug-related contraband would

probably be found in the hotel room.    Furthermore, Stokes argues,

the evidence seized by the police was not admissible under the

good faith exception to the exclusionary rule enunciated in United

States v. Leon, 468 U.S. 897 (1984), because the warrant was based

on an affidavit so lacking in indicia of probable cause as to

render official belief in its existence unreasonable.

                 The existence of probable cause is
            determined by examining the
            "totality-of-the-circumstances." "The task
            of the issuing magistrate is simply to make
            a practical, commonsense decision whether,
            given all the circumstances set forth in the
            affidavit before him, including the
            'veracity' and 'basis of knowledge' of
            persons supplying hearsay information, there
            is a fair probability that contraband or
            evidence of a crime will be found in a

                                - 5 -
             particular place." The duty of the
             reviewing court is "simply to ensure that
             the magistrate had a 'substantial basis for
             . . . conclud[ing]' that probable cause
             existed."

Miles v. Commonwealth, 13 Va. App. 64, 68-69, 408 S.E.2d 602,

604-05 (1991) (quoting Illinois v. Gates, 462 U.S. 213, 238-39

(1983); Jones v. United States, 362 U.S. 257, 271 (1960)), aff'd

en banc, 14 Va. App. 82, 414 S.E.2d 619 (1992).    "We are further

mindful that a magistrate may draw reasonable inferences from

the material supplied to him and that his determination of

probable cause '"should be paid great deference by reviewing

courts."'"     Williams v. Commonwealth, 4 Va. App. 53, 68, 354
S.E.2d 79, 87 (1987) (quoting United States v. Settegast, 755
F.2d 1117, 1121 (5th Cir. 1985) (quoting Gates, 462 U.S. at

236)).

     In Janis, we determined that, because the affidavit failed

to provide a nexus between the marijuana being grown in a field

in Dinwiddie County and the defendant's residence in Hopewell to

be searched, "the magistrate who issued the warrant could not

reasonably have concluded that contraband would probably be

found at the premises to be searched." 22 Va. App. at 652, 472

S.E.2d at 653.    Accordingly, we held that "the magistrate lacked

a substantial basis for finding that probable cause existed."

Id. at 652, 472 S.E.2d at 652.

     In this case, the underlying affidavit filed by Detective

Clements stated that Officers Wideman and Pryor stopped the car

                                 - 6 -
Stokes was driving and arrested him because the officers knew

there was an outstanding warrant for his arrest.   The two

experienced police officers, who had made numerous drug arrests,

were joined by a third officer and his drug-detection dog.

Sniffing the car, the dog reacted positively to the odor of

drugs both outside and inside the car.   Stokes was the car's

sole occupant.   Stokes had in his possession a hotel key for a

room registered solely in his name.    Significantly, the room had

been registered for only a "half day."   Checkout time was at

noon later that day.

     Detective Clements, himself an experienced police officer

with expertise in drug investigation and enforcement, knew that

drug dealers kept records of their illegal drug possession and

transactions and used hotel rooms to store their illegal drugs

and conduct their transactions.   He also knew that Stokes had

been "seen on several occasions in the company of other known

drug dealers who are involved in a federal drug investigation."

     Examining the totality of these circumstances, the

magistrate could reasonably infer that Stokes was in possession

or engaged in the sale of illicit drugs and that evidence of

such criminal activity would probably be found in Room 110 of

the Hampton Quality Inn, located at 1809 W. Mercury Boulevard in

Hampton.   See Gwinn v. Commonwealth, 16 Va. App. 972, 975, 434
S.E.2d 901, 904 (1993) (holding that "[a] magistrate is entitled

to draw reasonable inferences about where incriminating evidence

                               - 7 -
is likely to be found, based on the nature of the evidence and

the type of offense").     We conclude, therefore, that the instant

affidavit, unlike the affidavit in Janis, provided an adequate

nexus between the alleged criminal activity and the premises to

be searched.

     Accordingly, we hold that the affidavit provided the

magistrate with a substantial basis for concluding that probable

cause existed. 1   The trial court did not err, therefore, in

denying Stokes' motion to suppress the cocaine seized as a

result of the search of his hotel room.

                   III.   SUFFICIENCY OF THE EVIDENCE

     Stokes also contends the trial court erred in convicting

him of possession of cocaine where the only evidence of

possession was his entitlement to occupy the hotel room in which

the cocaine was found.     Such evidence, Stokes argues, is

insufficient to sustain his conviction.

     When the sufficiency of the evidence is challenged on

appeal we review the evidence "in the light most favorable to

the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom."      Bright v. Commonwealth, 4 Va. App.
1
       Having concluded that the cocaine seized by the police
pursuant to a search warrant was admissible because the
affidavit underlying the warrant provided the magistrate with a
substantial basis for concluding that probable cause existed, we
need not consider Stokes' additional argument that the good
faith exception to the exclusionary rule set forth in Leon, 468
U.S. 897, does not apply.


                                  - 8 -
248, 250, 356 S.E.2d 443, 444 (1987).    We will not disturb the

conviction unless it is plainly wrong or unsupported by the

evidence.    Sutphin v. Commonwealth, 1 Va. App. 241, 243, 337
S.E.2d 897, 898 (1985).

       "In order to convict a person of illegal possession of an

illicit drug, the Commonwealth must prove beyond a reasonable

doubt that the accused was aware of the presence and character of

the drug and that the accused consciously possessed it."   Walton

v. Commonwealth, 255 Va. 422, 426, 497 S.E.2d 869, 871 (1998).

However, "proof of actual possession is not required; proof of

constructive possession will suffice."   Id. at 426, 497 S.E.2d at

872.

            To support a conviction based upon
            constructive possession, "the Commonwealth
            must point to evidence of acts, statements,
            or conduct of the accused or other facts or
            circumstances which tend to show that the
            [accused] was aware of both the presence and
            character of the substance and that it was
            subject to his dominion and control."

Drew v. Commonwealth, 230 Va. 471, 473, 338 S.E.2d 844, 845 (1986)

(quoting Powers v. Commonwealth, 227 Va. 474, 476, 316 S.E.2d 739,

740 (1984)).

       Because "[p]roof of constructive possession necessarily

rests on circumstantial evidence[,] . . . '"all necessary

circumstances proved must be consistent with guilt and

inconsistent with innocence and exclude every reasonable

hypothesis of innocence."'"    Burchette v. Commonwealth, 15


                                - 9 -
Va. App. 432, 434, 425 S.E.2d 81, 83 (1992) (quoting Garland v.

Commonwealth, 225 Va. 182, 184, 300 S.E.2d 783, 784 (1983)

(quoting Carter v. Commonwealth, 223 Va. 528, 532, 290 S.E.2d
865, 867 (1982))).   "However, 'the Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence,

not those that spring from the imagination of the defendant.'

Whether an alternative hypothesis of innocence is reasonable is a

question of fact and, therefore, is binding on appeal unless

plainly wrong."   Archer v. Commonwealth, 26 Va. App. 1, 12-13, 492
S.E.2d 826, 832 (1997) (citation omitted) (quoting Hamilton v.

Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27, 29 (1993)).

"While no single piece of evidence may be sufficient, the

'combined force of many concurrent and related circumstances,

each insufficient in itself, may lead a reasonable mind

irresistibly to a conclusion.'"   Stamper v. Commonwealth, 220
Va. 260, 273, 257 S.E.2d 808, 818 (1979) (quoting Karnes v.

Commonwealth, 125 Va. 758, 764, 99 S.E. 562, 564 (1919)).

     Occupancy of the premises where the illegal drug is found

is a factor that may be considered in determining whether an

accused possessed the drugs.   See Walton v. Commonwealth, 255
Va. 422, 426, 497 S.E.2d 869, 872 (1998).    "In resolving this

issue, the court must consider 'the totality of the

circumstances disclosed by the evidence.'"    Glasco v.

Commonwealth, 26 Va. App. 763, 774, 497 S.E.2d 150, 155 (1998)



                               - 10 -
(quoting Womack v. Commonwealth, 220 Va. 5, 8, 255 S.E.2d 351,

353 (1979)).

     At trial, Stokes and the Commonwealth stipulated to the

evidence, as follows:   On May 14, 1999, at approximately 10:30

a.m., Officer Wideman conducted a traffic stop on a car being

driven by Stokes.   Stokes was the sole occupant of the vehicle.

The officer discovered Stokes had outstanding warrants on file.

Officer Miller and a drug-detection dog arrived at the scene,

and the dog "alert[ed] on the vehicle."

     After placing Stokes under arrest, Officer Wideman found a

hotel key in his possession.   A check of local hotels revealed

that "Room 110 at the Quality Inn on West Mercury Boulevard,

. . . in the City of Hampton" was registered solely to Stokes.

The police commenced surveillance of Room 110.   They did not

observe anybody leave or enter the room.

     Based on information received from Officer Wideman and

other officers, Detective Clements sought and obtained a search

warrant for Room 110.   In searching Room 110 pursuant to the

warrant, the officers recovered suspected cocaine from the

drawer of a nightstand and found Stokes' Virginia identification

card inside a closed drawer of a different table.   The officers

saw no "indication of other people using [the] room."   Lab

analysis confirmed that the retrieved substance was cocaine.

     We conclude that, in considering the totality of the

circumstances disclosed by this evidence, the trial judge could

                               - 11 -
reasonably infer that Stokes was aware of both the presence and

character of the cocaine found in Room 110, of which he was the

sole registered occupant, and that the cocaine was subject to his

dominion and control.    Hence, the evidence stipulated to in this

case supports the trial court's finding that Stokes constructively

possessed the cocaine.    The trial court's judgment is not plainly

wrong.   We hold, therefore, that the evidence is sufficient to

support Stokes' conviction for possession of cocaine.

     Accordingly, we affirm the conviction.

                                                          Affirmed.




                                - 12 -